Citation Nr: 0002635	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  95-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for lipomas as a residual 
of exposure to ionizing radiation, toxic chemicals, and 
asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1945 to August 
1948.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Snelling, Minnesota.  This appeal was previously 
before the Board in June 1998.


FINDING OF FACT

There is no competent medical evidence of a nexus between 
lipomas and exposure to ionizing radiation, toxic chemicals, 
or asbestos during service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
lipomas as a residual of exposure to ionizing radiation, 
toxic chemicals, and asbestos is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the RO has been 
unable to obtain any of the veteran's service medical records 
(other than dental records).  Responses from the National 
Personnel Records Center (NPRC) indicated that none of the 
veteran's service medical records could be located.  
Additionally, the veteran has indicated that at the time of 
his discharge he was not given his medical records.  In view 
of the RO's efforts to locate any available service medical 
records, the Board finds that no useful purpose would be 
served by delaying the veteran's appeal with any additional 
attempts to locate such records.

The veteran contends that he developed lipomas as the result 
of his exposure to radiation, toxic chemicals, and asbestos 
during service.  In particular, the veteran has claimed that 
he was exposed to ionizing radiation while decommissioning 
the USS HOLLANDIA in 1946 and the USS OKLAHOMA CITY in 1947.  
He also contends that he was exposed to ionizing radiation in 
Vallejo, California, while removing contaminated livestock 
pens from a ship.  He contends that he was exposed to 
asbestos while in the engine rooms of the USS OKLAHOMA CITY 
and USS NEWMAN K. PERRY between 1945 and 1948.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

Claims for service connection based upon exposure to ionizing 
radiation are governed by 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.311(b).  Each provides a separate and distinct basis for 
establishing service connection based on exposure to ionizing 
radiation in service.  Under 38 U.S.C.A. § 1112(c), there is 
a presumption of service connection on a radiation basis for 
certain specified diseases, when the specified disease 
becomes manifest in a veteran who participated in a 
"radiation-risk activity."  Under 38 C.F.R. § 3.311(b)(2), in 
cases where a veteran has been exposed to ionizing radiation, 
where a radiogenic disease is first manifested after service, 
and it is contended that the disease is the result of 
exposure to ionizing radiation, data concerning the size and 
nature of the radiation dose must be requested from the 
appropriate office of the Department of Defense after which 
the claim must be reviewed by the Under Secretary for 
Benefits, who is charged with making a determination as to 
whether the veteran's disease was the result of exposure to 
radiation in service.

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, there must be a medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  A claim may also be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

In an August 1993 statement, the veteran indicated that he 
had suffered from tumors for 30 years.  Although the veteran 
has alleged that his lipomas are etiologically related to 
service, he has not alleged that lipomas manifested 
themselves during his period of active service.  He has 
indicated that he had tumors removed from his breast area and 
the back of his head.  Private and VA medical records reflect 
that the veteran has had multiple lipomas removed beginning 
in 1981 and as recently as 1997.  None of the lipomas have 
been characterized as malignant.

The veteran's disability, lipomas, are not among the diseases 
listed at 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 
3.311(b)(2)(i), and the veteran is precluded from 
establishing service connection based on exposure to ionizing 
radiation in service under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.311(b)(2)(i).  However, service connection may 
also be established on a direct incurrence basis (under the 
provisions of 38 C.F.R. § 3.303(d)) if the evidence shows 
that his lipomas are etiologically related to radiation 
exposure in service or otherwise to service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, in this case, 
there is no evidence that any physician or other qualified 
health care professional has attributed the veteran's lipomas 
to his exposure to ionizing radiation.  Further, the evidence 
of record offers no basis upon which to conclude that the 
veteran was exposed to ionizing radiation in service.  
Responses from the Department of the Navy did not provide 
evidence that ships mentioned by the veteran had been exposed 
to ionizing radiation.

The veteran has also claimed that his lipomas resulted from 
his exposure to asbestos and chemical toxins.  The Board 
notes that the veteran was granted service connection for 
asbestosis in May 1996, and thus his exposure to asbestos 
during service has been conceded.  There is no specific 
statutory or regulatory guidance regarding claims for 
residuals of asbestos exposure.  See McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  However, the VA has published 
guidelines for compensation claims based on asbestos exposure 
in the Veterans Benefits Administration Adjudication 
Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (October 
31, 1997).  The guidelines state that cancers of the lung, 
asbestosis, pleural and peritoneal disorders are among the 
disorders associated with asbestos exposure.

As noted earlier, evidence associated with the claims file 
establishes the veteran's exposure to asbestos during 
service.  However, with the exception of the veteran's own 
statements, there is no competent medical evidence linking 
the veteran's lipomas to exposure to asbestos (or toxic 
chemicals).  As a lay person, his statements alone cannot 
constitute competent evidence of the required nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between lipomas and exposure to 
ionizing radiation, toxic chemicals, or asbestos during the 
veteran's period of active service, the veteran's claim for 
service connection for lipomas must be denied as not well 
grounded.

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim for service connection for lipomas well grounded.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Further, the Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim for service connection 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for lipomas as a residual of exposure to 
ionizing radiation, toxic chemicals, and asbestos is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

